DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2021 has been entered.
 
Response to Amendment
In response to the amendment filed on 05/04/2021, Claims 1-28 and newly added Claims 31-32 are pending. Claims 29-30 have been cancelled.


REASONS FOR ALLOWANCE
Claims 1-28, 31, and 32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Bridgeman (US PGPub 2011/0054515) in view of Soltesz (US PGPub 2006/0135947) and Werneth (US PGPub 2015/0223757), does not disclose or fairly suggest, either singly or in combination of any of the prior art of record, the claimed invention of Independent Claims 1, 21, and 31, which recite, inter alia " a plurality of anchors arranged within the body portion of the self-expanding frame and extending from an inner area of a juncture of two of the plurality of elongate members toward the face portion".  The novelty of 
The closest prior arts of record Bridgeman (US PGPub 2011/0054515) in view of Soltesz (US PGPub 2006/0135947) and Werneth (US PGPub 2015/0223757) teach a device similar to that of Claims 1, 21 and 31, however the prior art does not disclose that the anchors are arranged within the body portion. The closest prior art, Bridgeman, teaches anchors (see Figure 2), but does not teach that the anchors are arranged within the body portion and extending from an inner area of a juncture of two of the elongate members. Rather, Bridgeman teaches that the anchors are attached to an outer surface of the body portion. It is also not clear that Bridgeman teaches that the anchors extend from an inner area of a juncture of two elongate members.
Because none of the prior art documents of record teach a device as recited in Claims 1 and 31 it would not have been obvious to one of ordinary skill in the art at the time the invention was made to arrive at the technical solutions of Claims 1, 21 and 31 according to the prior art documents or a combination thereof. Therefore, in view of the prior art at its deficiencies, Applicant’s invention is rendered novel and non-obvious and thus is allowable as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED GAMIL GABR whose telephone number is (571)272-0569.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MOHAMED G GABR/Primary Examiner, Art Unit 3771